Citation Nr: 1303068	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  09-34 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUES

1.  Entitlement to service connection for residuals of right hand injury.

2.  Entitlement to service connection for residuals of right knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Counsel

INTRODUCTION

The Veteran served on active duty from January to July 1989.  He had additional service with the United States Army Reserve, including periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).
This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The claim for service connection for residuals of right hand injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Right knee injury residuals are related to right knee injuries sustained during ACDUTRA.


CONCLUSION OF LAW

Right knee injury residuals were incurred in service.  38 U.S.C.A. §§ 101, 1110 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2012).  However, as the Board is granting the only claim being decided herein, for service connection for right knee injury residuals, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  The term "veteran" is defined in VA law and regulations, in relevant part, as "a person who served in the active military, naval, or air service . . . ."  38 U.S.C.A. § 101(2) (West 2002); see also 38 C.F.R. § 3.1(d) (2012).  The term "active military, naval, or air service" includes active duty; any period of ACDUTRA, during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2012).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

The Veteran contends that he is entitled to service connection for residuals of right knee injury as related to three separate Reserve incidents of twisting his knee.  Reserve treatment records confirm these incidents related to the Veteran's right knee in October 1995, August 1996, and notably in October 1996 in the line of duty during ACDUTRA.

During the September 2008 VA examination for his knee, the Veteran reported continuing to have problems with his knee.  The VA examiner diagnosed right knee strain.  The examiner stated that he found only one documented incident of a twisted right knee in 1996; no further documentation of any problems with the knees in service.  The examiner also stated that the Veteran was seen for a VA-contracted examination following discharge in 2002; there was no mention of an injury to the right knee at that time, and no mention of any problems with the knee.  The examiner opined that he could not connect the present problem with the injury in service without resorting to speculation.

At the outset, as argued by the Veteran's representative in a January 2013 brief, the Board notes that mild superior patellar spurring was noted in the VA-contracted examination following discharge in 2002, and not "no mention of any problems with the knee" as found by the September 2008 VA examiner.  The Board also notes that, contrary to the statement by the September 2008 examiner, all three incident reports of the Veteran twisting his right knee in the Reserves are in the claims file.  Moreover, the Board finds that the September 2008 VA examiner's opinions are based on absence of treatment in the Reserve, but it is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage, 10 Vet. App. at 496.  For these reasons, the Board finds the September 2008 VA examination report to be inadequate for adjudication purposes.

In contrast, in a March 2009 statement, Dr. M.J.W., M.D., noted that the Veteran had been her patient since June of 1999 and had a history of right knee pain and swelling since an injury in 1995.  The doctor stated that during the time she saw the Veteran, he had joint pain in his right knee and subsequently developed pain in both hands and knees.  She noted that the Veteran previously twisted his knee three times before he had lupus and his lupus was controlled with medication.  That is, after placing him on medication, the doctor noted improved everywhere and essentially stated that the Veteran's baseline right knee difficulty returned to what it was prior to the systemic lupus; therefore, the doctor believed that the knee injury was responsible for the continued right knee problem.

While Dr. M.J.W.'s opinion did not contain a detailed rationale, her opinion was consistent with the evidence of record including multiple right knee injuries during ACDUTRA and the Veteran's competent, credible testimony of continuity of symptomatology.  This opinion is therefore of greater probative weight than that of the September 2008 VA examiner and is sufficient to support the Veteran's claim of service connection.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

As the preponderance of the evidence reflects that the Veteran has current disability due to right knee injury sustained during qualifying service, entitlement to service connection for residuals of right knee injury is warranted.


ORDER

Entitlement to service connection for residuals of right knee injury is granted.


REMAND

The Veteran contends that he is entitled to service connection for residuals of right hand injury as related to a Reserve incident in which he jammed his hand while working on a vehicle.  Reserve treatment records confirm this incident in May 1992 during a period of ACDUTRA.

On the September 2008 VA examination, the Veteran reported that since the time of jamming his hand, he had some feeling of swelling, crepitus, and pain.  The VA examiner noted that the Veteran also had problems with all of the joints of the right hand secondary to a cold injury in January 1993 and that lupus also affects his hands.  Diagnostic and clinical tests showed a normal hand X-ray.  The VA examiner diagnosed jam injury of the fingers of the right hand; discoid versus systemic lupus erythematosus, with residuals; and cold injury to the hands, with residuals.  The examiner stated that he saw no documentation of further problems with the right hand documented in the military service record.  The examiner opined that in view of the lack of documentation, he could not connect the incident to the right hand with the present problem without resorting to speculation.

As argued by the Veteran's representative, the Board finds that the September 2008 VA examiner's opinion is inadequate for adjudication purposes as it is based on absence of Reserve treatment records.  As noted, it is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage, 10 Vet. App. at 496.  Another VA examination is therefore warranted.

Accordingly, the claim for service connection for residuals of right hand injury is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination by a different physician than the one who conducted the September 2008 examination with sufficient expertise to determine the nature and etiology of the Veteran's claimed residuals of right hand injury.  The claims folder and a copy of this REMAND must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the examination results and the review of the claims folder, the examiner should provide an opinion with respect to any currently present residuals of right hand injury as to whether there is a 50 percent or better probability that the residuals are related to the Veteran's ACDUTRA or line of duty injuries, to specifically include his jammed right hand in May 1992.

The examiner is advised that the Veteran is competent to report symptoms and injuries, and that his reports must be taken into account in formulating the requested opinion.

A complete rationale for all opinions expressed should be provided.

2.  The RO or the AMC should also undertake any other development it determines to be warranted. 

3.  Then, the RO or the AMC should readjudicate the claim for service connection for residuals of right hand injury.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


